Case 17-11213 Doc 888 Filed 09/15/20 Entered 09/15/20 09:36:49 Main Document Page 1 of
                                           20




                                            August 1        August 31        20




      x
      x
      x
     x
      x
     x




          September 15, 2020
                             Case 17-11213 Doc 888 Filed 09/15/20 Entered 09/15/20 09:36:49 Main Document Page 2 of
Aug 2020 MOR Balance Sheet                                              20
Schedule 2‐B
Case Number: 17‐11213
First NBC Bank Holding Company

                                               Comparative Balance Sheet


                                   11‐May‐17       31‐May‐17       30‐Jun‐17      31‐Jul‐17      31‐Aug‐17       30‐Sep‐17       31‐Oct‐17      30‐Nov‐17      31‐Dec‐17
Assets

Cash                           $       307,431          65,407 $       65,387 $       71,758 $      666,240 $       666,206 $        72,194 $       52,175 $      332,018
Accounts Receivable            $     2,069,359 $     2,069,359 $    2,069,359 $    2,069,359 $    2,069,359 $     2,069,359 $     2,069,359 $    2,069,359 $    1,500,000
Prepaid expenses
Other                          $      587,322 $       587,322 $       587,322 $      587,322 $          ‐    $          ‐    $      593,687 $      593,687 $          ‐

                               $           ‐   $           ‐
Total Assets                   $     2,964,112 $     2,722,088 $    2,722,068 $    2,728,439 $    2,735,599 $     2,735,565 $     2,735,240 $    2,715,221 $    1,832,018

Liabilities

Post‐petition liabilities:
Accounts Payable               $          ‐    $       24,386 $        59,555 $       81,432 $      128,716 $       172,046 $       288,901 $      310,467 $      175,104

Pre‐petition liabilities:
Accounts Payable               $ 1,057,572 $ 1,057,572 $ 1,057,572 $ 1,057,572 $ 1,057,572 $ 1,057,572 $ 1,057,572 $ 1,057,572 $ 1,057,572
Notes Payable‐unsecured        $ 60,000,000 $ 60,000,000 $ 60,000,000 $ 60,000,000 $ 60,000,000 $ 60,000,000 $ 60,000,000 $ 60,000,000 $ 60,000,000
Other unsecured debt

Total Liabilities              $ 61,057,572 $ 61,081,958 $ 61,117,126 $ 61,139,004 $ 61,186,288 $ 61,229,618 $ 61,346,473 $ 61,368,039 $ 61,232,676

Equity                         $ (58,093,459) $ (58,359,870) $ (58,395,059) $ (58,410,565) $ (58,450,689) $ (58,494,053) $ (58,611,233) $ (58,652,818) $ (59,400,658)

Total Liabilities & Equity     $     2,964,112 $     2,722,088 $    2,722,068 $    2,728,439 $    2,735,599 $     2,735,565 $     2,735,240 $    2,715,221 $    1,832,018
                             Case 17-11213 Doc 888 Filed 09/15/20 Entered 09/15/20 09:36:49 Main Document Page 3 of
Aug 2020 MOR Balance Sheet                                              20
Schedule 2‐B
Case Number: 17‐11213
First NBC Bank Holding Company

                                               Comparative Balance Sheet, cont'd.


                                   31‐Jan‐18       28‐Feb‐18       31‐Mar‐18        30‐Apr‐18       31‐May‐18       30‐Jun‐18       31‐Jul‐18       31‐Aug‐18       30‐Sep‐18
Assets

Cash                           $    1,764,611 $      1,764,611 $     1,409,162 $      1,409,042 $     1,292,263 $    1,230,120 $     1,110,850 $      1,048,181 $      946,530
Accounts Receivable            $          ‐   $            ‐   $           ‐                    $           ‐   $          ‐   $           ‐   $            ‐   $          ‐
Prepaid expenses
Other                          $           ‐   $          ‐    $          ‐                     $          ‐    $          ‐    $           ‐   $          ‐    $          ‐


Total Assets                   $    1,764,611 $      1,764,611 $     1,409,162 $      1,409,042 $     1,292,263 $    1,230,120 $     1,110,850 $      1,048,181 $      946,530

Liabilities

Post‐petition liabilities:
Accounts Payable               $      250,050 $       350,452 $        46,545 $        169,788 $        90,822 $        71,402 $       151,346 $        96,245 $         6,384

Pre‐petition liabilities:
Accounts Payable               $ 1,057,572 $ 1,057,572 $ 1,057,572 $ 1,057,572 $ 1,057,572 $ 1,057,572 $ 1,057,572 $ 1,057,572 $ 1,057,572
Notes Payable‐unsecured        $ 60,000,000 $ 60,000,000 $ 60,000,000 $ 60,000,000 $ 60,000,000 $ 60,000,000 $ 60,000,000 $ 60,000,000 $ 60,000,000
Other unsecured debt

Total Liabilities              $ 61,307,622 $ 61,408,024 $ 61,104,116 $ 61,227,360 $ 61,148,394 $ 61,128,974 $ 61,208,918 $ 61,153,817 $ 61,063,956

Equity                         $ (59,543,011) $ (59,643,413) $ (59,694,955) $ (59,818,318) $ (59,856,130) $ (59,898,854) $ (60,098,068) $ (60,105,636) $ (60,117,426)

Total Liabilities & Equity     $    1,764,611 $      1,764,611 $     1,409,162 $      1,409,042 $     1,292,263 $    1,230,120 $     1,110,850 $      1,048,181 $      946,530
                             Case 17-11213 Doc 888 Filed 09/15/20 Entered 09/15/20 09:36:49 Main Document Page 4 of
Aug 2020 MOR Balance Sheet                                              20
Schedule 2‐B
Case Number: 17‐11213
First NBC Bank Holding Company

                                   Comparative Balance Sheet, cont'd.


                                   31‐Oct‐18        30‐Nov‐18       31‐Dec‐18       31‐Jan‐19       28‐Feb‐19       31‐Mar‐19       30‐Apr‐19       31‐May‐19        30‐Jun‐19
Assets

Cash                           $      943,259 $        942,432 $        891,746 $      837,624 $       837,037 $       811,318 $       757,927 $       756,541 $        755,544
Accounts Receivable            $          ‐   $            ‐   $            ‐   $          ‐   $           ‐   $           ‐   $           ‐   $           ‐   $            ‐
Prepaid expenses
Other                          $           ‐    $          ‐    $          ‐    $           ‐   $          ‐    $          ‐    $          ‐    $          ‐     $          ‐


Total Assets                   $      943,259 $        942,432 $        891,746 $      837,624 $       837,037 $       811,318 $       757,927 $       756,541 $        755,544

Liabilities

Post‐petition liabilities:
Accounts Payable                     23,698.02 $        90,790 $        52,662 $        14,878 $        55,846 $        58,888 $        20,942 $        68,286          176,035

Pre‐petition liabilities:
Accounts Payable               $ 1,057,572 $ 1,057,572 $ 1,057,572 $ 1,057,572 $ 1,057,572 $ 1,057,572 $ 1,057,572 $ 1,057,572 $ 1,057,572
Notes Payable‐unsecured        $ 60,000,000 $ 60,000,000 $ 60,000,000 $ 60,000,000 $ 60,000,000 $ 60,000,000 $ 60,000,000 $ 60,000,000 $ 60,000,000
Other unsecured debt

Total Liabilities              $ 61,081,270 $ 61,148,362 $ 61,110,234 $ 61,072,450 $ 61,113,418 $ 61,116,460 $ 61,078,514 $ 61,125,858 $ 61,233,607

Equity                         $ (60,138,010) $ (60,205,930) $ (60,218,488) $ (60,234,826) $ (60,276,381) $ (60,305,142) $ (60,320,586) $ (60,369,316) $ (60,478,063)

Total Liabilities & Equity     $      943,259 $        942,432 $        891,746 $      837,624 $       837,037 $       811,318 $       757,927 $       756,541 $        755,544
                             Case 17-11213 Doc 888 Filed 09/15/20 Entered 09/15/20 09:36:49 Main Document Page 5 of
Aug 2020 MOR Balance Sheet                                              20
Schedule 2‐B
Case Number: 17‐11213
First NBC Bank Holding Company

                                               Comparative Balance Sheet, cont'd.


                                   31‐Jul‐19       31‐Aug‐19       30‐Sep‐19        31‐Oct‐19         30‐Nov‐19         31‐Dec‐19         31‐Jan‐20         29‐Feb‐20         31‐Mar‐20
Assets

Cash                           $      607,257 $       605,389 $       439,497 $        368,239 $         498,225 $         497,808 $         495,476 $         431,961 $         431,147
Accounts Receivable            $          ‐   $           ‐   $           ‐   $            ‐   $             ‐   $             ‐   $             ‐   $             ‐   $             ‐
Prepaid expenses
Other                          $           ‐   $          ‐    $          ‐     $          ‐      $          ‐      $          ‐      $          ‐      $          ‐      $          ‐


Total Assets                   $      607,257 $       605,389 $       439,497 $        368,239 $         498,225 $         497,808 $         495,476 $         431,961 $         431,147

Liabilities

Post‐petition liabilities:
Accounts Payable               $       82,620 $       145,330 $       122,461           $67,685           $57,250           $60,881           $74,379           $24,148           $59,071

Pre‐petition liabilities:
Accounts Payable               $ 1,057,572 $ 1,057,572 $ 1,057,572 $ 1,057,572 $ 1,057,572 $ 1,057,572 $ 1,057,572 $ 1,057,572 $ 1,057,572
Notes Payable‐unsecured        $ 60,000,000 $ 60,000,000 $ 60,000,000 $ 60,000,000 $ 60,000,000 $ 60,000,000 $ 60,000,000 $ 60,000,000 $ 60,000,000
Other unsecured debt

Total Liabilities              $ 61,140,192 $ 61,202,902 $ 61,180,033 $ 61,125,257 $ 61,114,822 $ 61,118,453 $ 61,131,951 $ 61,081,720 $ 61,116,643

Equity                         $ (60,532,934) $ (60,597,513) $ (60,740,536) $ (60,757,018) $ (60,616,597) $ (60,620,645) $ (60,636,475) $ (60,649,758) $ (60,685,495)

Total Liabilities & Equity     $      607,257 $       605,389 $       439,497 $        368,239 $         498,225 $         497,808 $         495,476 $         431,961 $         431,147
                             Case 17-11213 Doc 888 Filed 09/15/20 Entered 09/15/20 09:36:49 Main Document Page 6 of
Aug 2020 MOR Balance Sheet                                              20
Schedule 2‐B
Case Number: 17‐11213
First NBC Bank Holding Company

                               Comparative Balance Sheet, cont'd.


                                   30‐Apr‐20         31‐May‐20         30‐Jun‐20         31‐Jul‐20         31‐Aug‐20
Assets

Cash                           $      370,505 $         308,421 $         308,415 $         308,406 $         251,622
Accounts Receivable            $          ‐   $             ‐   $             ‐   $             ‐   $             ‐
Prepaid expenses
Other                          $          ‐      $          ‐      $           ‐     $           ‐     $          ‐


Total Assets                   $      370,505 $         308,421 $         308,415 $         308,406 $         251,622

Liabilities

Post‐petition liabilities:
Accounts Payable                       $65,213           $20,508           $39,639           $52,123           $20,942

Pre‐petition liabilities:
Accounts Payable               $ 1,057,572 $ 1,057,572 $ 1,057,572 $ 1,057,572 $ 1,057,572
Notes Payable‐unsecured        $ 60,000,000 $ 60,000,000 $ 60,000,000 $ 60,000,000 $ 60,000,000
Other unsecured debt

Total Liabilities              $ 61,122,785 $ 61,078,080 $ 61,097,211 $ 61,109,695 $ 61,078,514

Equity                         $ (60,752,280) $ (60,769,658) $ (60,788,796) $ (60,801,288) $ (60,826,892)

Total Liabilities & Equity     $      370,505 $         308,421 $         308,415 $         308,406 $         251,622
                     Case 17-11213 Doc 888 Filed 09/15/20 Entered 09/15/20 09:36:49 Main Document Page 7 of
Aug 2020 Income Statement                                       20
Schedule 2‐C
Case Number: 17‐11213
First NBC Bank Holding Company

                                 Income Statement




                       May‐17 Jun‐17 Jul‐17 Aug‐17 Sep‐17 Oct‐17 Nov‐17             Dec‐17    Jan‐18 Feb‐18      Mar‐18     Apr‐18 May‐18    Jun‐18
Revenue
                       $ ‐
                       $ ‐       $ ‐      $‐    $ ‐       $ ‐      $ ‐    $   ‐    $    ‐    $   ‐      $ ‐      $   ‐      $ ‐    $    ‐    $   ‐



Operating expenses        (20)     (20)    (20) (1,666)     (34)    (325) (20,020) (165,421) (67,407)         0 (355,449)    (120) (116,778) (62,143)


Net Income (Loss)         (20)     (20)    (20) (1,666)     (34)    (325) (20,020) (165,421) (67,407)         0 (355,449)    (120) (116,778) (62,143)
                     Case 17-11213 Doc 888 Filed 09/15/20 Entered 09/15/20 09:36:49 Main Document Page 8 of
Aug 2020 Income Statement                                       20
Schedule 2‐C
Case Number: 17‐11213
First NBC Bank Holding Company

                       Income Statement, cont'd.




                           Jul‐18   Aug‐18   Sep‐18   Oct‐18 Nov‐18 Dec‐18    Jan‐19 Feb‐19 Mar‐19       Apr‐19 May‐19 Jun‐19              Jul‐19
Revenue

                       $      ‐     $   ‐    $   ‐    $ ‐     $ ‐    $   ‐    $   ‐      $ ‐    $   ‐    $   ‐      $    ‐      $ ‐    $       ‐



Operating expenses     (119,270) (62,669) (101,651) (3,270)    (827) (50,686) (54,123)    (587) (25,719) (54,365)       (411)    (998) (148,286)


Net Income (Loss)      (119,270) (62,669) (101,651) (3,270)    (827) (50,686) (54,123)    (587) (25,719) (54,365)       (411)    (998) (148,286)
                     Case 17-11213 Doc 888 Filed 09/15/20 Entered 09/15/20 09:36:49 Main Document Page 9 of
Aug 2020 Income Statement                                       20
Schedule 2‐C
Case Number: 17‐11213
First NBC Bank Holding Company

                       Income Statement, cont'd.




                       Aug‐19    Sep‐19    Oct‐19     Nov‐19    Dec‐19   Jan‐20   Feb‐20    Mar‐20    Apr‐20     May‐20     Jun‐20 Jul‐20
Revenue

                       $ ‐       $   ‐    $   ‐      $ 166,703 $   ‐     $ ‐      $   ‐     $    ‐    $   ‐      $   ‐      $ ‐         $ ‐



Operating expenses      (1,869) (165,892) (71,258)    (31,841) (55,809) (2332) (63,514)         (814) (60,642)   (62,083)         (6)         (9)


Net Income (Loss)       (1,869) (165,892) (71,258)    134,862   (55,809) (2,332) (63,514)       (814) (60,642)   (62,083)         (6)         (9)
                    Case 17-11213 Doc 888 Filed 09/15/20 Entered 09/15/20 09:36:49 Main Document Page 10 of
Aug 2020 Income Statement                                      20
Schedule 2‐C
Case Number: 17‐11213
First NBC Bank Holding Company

                      Income Statement, cont'd.




                        Aug‐20
Revenue

                       $    ‐



Operating expenses      (55,809)


Net Income (Loss)       (55,809)
Case 17-11213 Doc 888 Filed 09/15/20 Entered 09/15/20 09:36:49 Main Document Page 11 of
                                           20

Case Name: In re First NBC Bank Holding Company
Case Number: 17-11213
MONTHLY OPERATING REPORT
Activity from: 8/1/2020 to 8/31/2020
Schedule 2-D
                                                                            Monthly
                                                            DIP              Total

                                                        Acct#***284
                                                                            Aug-20

  1.   BOOK BALANCE AS OF 8/1/20                               307,431      307,431

  2.   RECEIPTS                                                        0              0

  3.   TRANSFERS IN (Internal Transfers)                               0              0

  4. DISBURSEMENTS
    a. U.S. Trustee Quarterly Fees                                                  0
    b. All Other Disbursements                                    -55,809     -55,809

  5.   TRANSFERS OUT (Internal Transfers)                              0              0

       NET CHANGE IN CASH                                         -55,809     -55,809

       BOOK BALANCE AS OF 8/31/20                              251,622        251,622

       ADD: OUTSTANDING CHECKS                                                        0

  4.   BANK BALANCE AS OF 8/31/20                              251,622        251,622


       Notes:
Case 17-11213 Doc 888 Filed 09/15/20 Entered 09/15/20 09:36:49 Main Document Page 12 of
                                           20

Case Name: In re First NBC Bank Holding Company
Case Number: 17‐11213
MONTHLY OPERATING REPORT
Activity from: 8/1/2020 to 8/31/2020
Schedule 2-D
                                        Statement of Receipts and Disbursements
                                        As of August 31, 2020

Receipts

Total Receipts                         $         ‐

Disbursements
Post petition Payables                 $     (55,809)
UST fees                               $         ‐
Total Disbursements                    $     (55,809)



Net Change                             $     (55,809)
Case 17-11213 Doc 888 Filed 09/15/20 Entered 09/15/20 09:36:49 Main Document Page 13 of
                                           20

Case Name: In re First NBC Bank Holding Company
Case Number: 17‐11213

MONTHLY OPERATING REPORT
Activity from: 8/1/2020 to 8/31/2020
Schedule 2‐E

POST‐PETITION ACCOUNTS PAYABLE AGING REPORT


Trade payables                                    $      ‐
Professional Fees                                 $   20,942

Total                                             $   20,942
Case 17-11213 Doc 888 Filed 09/15/20 Entered 09/15/20 09:36:49 Main Document Page 14 of
                                           20

Case Name: In re First NBC Bank Holding Company
Case Number: 17‐11213
Schedule 2‐E
SUPPORTING SCHEDULE
For Period August 1, 2020 to August 31, 2020

                  ACCOUNTS RECEIVABLE AGING REPORT

              ACCOUNT NAME                        AMOUNT DUE
Case 17-11213 Doc 888 Filed 09/15/20 Entered 09/15/20 09:36:49 Main Document Page 15 of
                                           20

Case Name: In re First NBC Bank Holding Company
Case Number: 17‐11213
Schedule 2‐D
                                       Disbursement Journal
                                               Aug-20



                                                                                        Disbursement
    Date       Check#              Payee                     Description                   Amount


   8/10/2020    EFT          Regions Bank                  Analysis Charge              $         6.93


   8/21/2020    1073        Computershare         July service fees and annual report   $      937.93


   8/24/2020    1074        Computershare              May & June service fees          $      819.66


   8/26/2020    1075        The Steffes Firm        Order granting fee application      $    54,044.75

Subtotal - non-UST disbursements                                                        $    55,809.27


Total disbursements                                                                     $   55,809.27
Case 17-11213 Doc 888 Filed 09/15/20 Entered 09/15/20 09:36:49 Main Document Page 16 of
                                           20



   Case Name: In re First NBC Bank Holding Company
   Case Number: 17‐11213
   Schedule 2‐D
   Quarterly U.S. Trustee Fees

                   Quarterly Fee Schedule

    Month Ended                Aug-20

                              Cash                   Quarterly
                          Disbursements                Fee

     January             $           1,357
     February            $          63,514
     March               $             814
                         $          65,685           $    650

     April                         $60,642
     May                           $61,430
     June                               $6
                                  $122,078           $    975

     July                                $9
     August                         $55,809
     September



     October
     November
     December
Case 17-11213 Doc 888 Filed 09/15/20 Entered 09/15/20 09:36:49 Main Document Page 17 of
                                           20

Case Name: In re First NBC Bank Holding Company
Case Number: 17‐11213
Schedule 2‐E


        SUPPORTING SCHEDULES
        For Period August 1, 2020 to August 31, 2020

                                         INSURANCE SCHEDULE

        The Debtor does not own or lease any property; nor, does the Debtor maintain any
        employees. Accordingly, the Debtor believes that there are no assets for which
        insurance coverage is required.
Case 17-11213 Doc 888 Filed 09/15/20 Entered 09/15/20 09:36:49 Main Document Page 18 of
                                           20



   Case Name: In re First NBC Bank Holding Company
   Case Number: 17‐11213
   Schedule 2‐F

                                            Narrative
    During August, the Debtor and the Committee each filed briefs in reply to Treasury's
    appellate brief. In additon, the Debtor moved for dismissal of Treasury's appeal in the
    District Court.
Case 17-11213 Doc 888 Filed 09/15/20 Entered 09/15/20 09:36:49 Main Document Page 19 of
                                           20
Case 17-11213 Doc 888 Filed 09/15/20 Entered 09/15/20 09:36:49 Main Document Page 20 of
                                           20
